Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over Ushiyama et al. (JP 2009-086360), Wakizaka et al. (US 20100021694), Horio et al. (US 20100067109), and Kobori (US 20160304722).
Ushiyama discloses an antireflection film for display devices, wherein the antireflection film comprises a hard coat layer and a low reflection layer with the low reflection layer formed from a composition that includes a binder that is a 2- to 4-functional (meth)acrylate monomer and a 5- to 6-functional (meth)acrylate monomer at a ratio of 7.5:2.5 and inorganic hollow particles.  However, Ushiyama is silent to the addition of solid particles and the monomer ratio as claimed.  Wakizaka discloses a low refractive index layer having solid inorganic particles and hollow inorganic particles, each having the claimed diameter.  However, Wakizaka is silent to the claimed binder and ratio thereof.  Horio discloses a low refractive index layer having inorganic hollow and solid particles, dispersed in a binder that contains a fluorinated compound and a polyfunctional acrylate.  However, Horio is silent to the claimed ratio for the binder.  Kobori discloses a resin film having hollow and solid inorganic particles having the claimed particle sizes, dispersed in an acrylate binder with a fluorinated compound.  However, Kobori is silent to the acrylate binder having the claimed ratio.  As such, the present claims are found to be novel and unobvious over the prior art and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783